



EXECUTION VERSION
1


SECOND AMENDMENT
TO THE
AON SUPPLEMENTAL SAVINGS PLAN
This Second Amendment (the “Amendment”) to the Aon Supplemental Savings Plan, as
amended and restated as of January 1, 2017 (the “Plan”), is adopted by Aon
Corporation, a Delaware corporation (the “Company”) and wholly owned subsidiary
of Aon plc (“Aon”), to be effective as set forth below.


WHEREAS, pursuant to resolutions of the Committee dated September 20, 2018, the
Committee has delegated to Company management authority to amend the Plan in the
manner set forth below.
NOW THEREFORE, pursuant to such delegation of authority by the Committee, the
Plan is hereby amended, effective as of the date hereof, by adding the following
as a new Supplement B to the Plan:


SUPPLEMENT B
CORPORATE TRANSACTIONS
AND PARTIAL PLAN TERMINATIONS


1.
National Flood Services. The Plan shall be terminated and liquidated, effective
August 4, 2018, with respect to all Participants who experienced a “change in
control event” (within the meaning of Code Section 409A) in connection with the
sale of National Flood Services. In accordance with the requirements of Code
Section 409A, the entire vested balance of each such Participant’s account,
determined as of February 15, 2019, shall be distributed no later than March 15,
2019.






























































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officers, this 31 day of December 2018.


AON CORPORATION                    


By:                            


_______________________________            
Siobhan Ciffelli
Chief Human Resources Officer (Interim)









